DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the limitations including “ 5GMM cause #76” is not disclosed in the original specification of the Indian provisional application filed 08/16/2019, but disclosed in the application filed 07/21/2020. Therefore, the effective filing date of the currently amended claims is 07/21/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia (5GMM cause value for CAG, 3GPP TSG-CT WG1 .

Regarding claim 1, Nokia teaches a method for managing a closed access group (CAG) feature (Nokia title 5GMM cause value for CAG) by a user equipment (UE), the method comprising: 
transmitting, to an access and mobility management function (AMF), a registration request message (Nokia 5.3.1.3 2)	the UE has set the Follow-on request indicator to 0 in the REGISTRATION REQUEST message) including information indicating whether the UE supports the CAG feature (obvious from Nokia Summary of change the UE's subscription contains an indication that the UE is only allowed to access CAG cells); and 
receiving, from the AMF, a registration reject message corresponding to the registration request message (Nokia 5.5.1.2.5 the AMF shall send REGISTRARTION REJECT message to the UE including an appropriate 5GMM cause value) in case the UE is allowed to access a 5G system (5GS) via a CAG cell only (Nokia 5.1.3.2.1.3.3 that the UE is only allowed to access 5GS via CAG cells"), wherein the registration reject message includes a Fifth Generation Mobility Management (5GMM) cause value (Nokia 5.5.1.2.5 The UE shall take the following actions depending on the 5GMM cause value received in the REGISTRATION REJECT message) other than 5GMM cause #76 (Nokia 5.5.1.2.5 #7	(5GS services not allowed).Note : it is obvious that cause #7 is not cause #76).

receiving the registration reject in case that the UE does not support the CAG feature, and  
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only.
In a similar endeavor, Buchmayer et al. teach
The registration request message including information indicating whether the UE supports the CAG feature (Buchmayer [0015] receiving a registration or connection message at the HNB GW for a mobile terminal attempting to attach to the CN through the HNB, and determining explicitly or implicitly from the message whether the mobile terminal is CSG-capable. If the message indicates that the mobile terminal is CSG-capable); and 
Receiving the registration reject in case that the UE does not support the CAG feature (Buchmayer [0015] if the message does not indicate that the mobile terminal is CSG-capable, the HNB GW performs access control and relays the connection request on to the CN if the terminal is authorized, and otherwise rejects the terminal's connection attempt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nokia capability indication by incorporating Buchmayer et al. registration reject when the capability is not indicated to arrive at the invention. 

The combination of Nokia and Buchmayer et al. does not teach
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only.
In a similar endeavor, Huang-Fu et al. teach
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only (Huang-Fu [0033] a value cause #76 (Not authorized for this CAG or authorized for CAG cells only)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Nokia and Buchmayer et al. by incorporating Huang-Fu et al. definition of cause #76 to arrive at the invention.
The motivation of doing so would have shown another different cause for the rejection.

Regarding claim 2, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the method of claim 1, wherein the registration request message is for one of an initial registration initiation procedure (5.5.1.2.5 Initial registration not accepted by the network) and a mobility registration update initiation procedure.  
 
Regarding claim 5, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the method of claim 1, wherein the 5GMM cause value is one of 5GMM cause #7 (Nokia 5.5.1.2.5  #7	(5GS services not allowed).), 5GMM cause #11 (Nokia 5.5.1.2.5  #11	(PLMN not allowed).), and 5GMM cause #27 (Nokia 5.5.1.2.5  #27	(N1 mode not allowed).), 
wherein the 5GMM cause #7 indicates that 5GS services not allowed (Nokia 5.5.1.2.5 #7	(5GS services not allowed).),), 
wherein the 5GMM cause #11 indicates that a Public Land Mobile Network (PLMN) not allowed (Nokia 5.5.1.2.5 #11	(PLMN not allowed)), and 
wherein the 5GMM cause #27 indicates that N1 mode not allowed (Nokia 5.5.1.2.5 #27	(N1 mode not allowed).),).  

Regarding claim 6, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the method of claim 5, further comprising: 
disabling the N1 mode and not re-transmitting the registration request message through a non-CAG cell, in response to one of the 5GMM cause #7 included in the registration reject message (Nokia 5.5.1.2.5  The UE shall take the following actions depending on the 5GMM cause value received in the REGISTRATION REJECT message ... #7	(5GS services not allowed)...The UE shall enter the state 5GMM-DEREGISTERED.) and the 5GMM cause #27 included in the registration reject message (Nokia 5.5.1.2.5  The UE shall take the following actions depending on the 5GMM cause  ... #27	(N1 mode not allowed).., the combination of Nokia and Buchmayer et al. teaches the UE shall disable the N1 mode capability for both 3GPP access and non-3GPP access, or 
updating the PLMN corresponding to the non-CAG cell to a forbidden PLMN list, and 26DOCKET NO.: SAMS05-24941PATENT selecting another PLMN to obtain a service from a network, in response to the 5GMM cause #11 included in the registration reject message (Nokia 5.5.1.2.5  The UE shall take the following actions depending on the 5GMM cause value received in the REGISTRATION REJECT message... #11	(PLMN not allowed).., the combination of Nokia and Buchmayer et al. teaches the UE shall delete the list of equivalent PLMNs and reset the registration attempt counter and store the PLMN identity in the "forbidden PLMN list),
selecting another PLMN to obtain a service from a network, in response to the 5GMM cause #11 included in the registration reject message (Nokia 5.5.1.2.5  The UE shall take the following actions depending on the 5GMM cause value received in the REGISTRATION REJECT message... #11	(PLMN not allowed).., the combination of Nokia and Buchmayer et al. teaches the UE shall delete the list of equivalent PLMNs and reset the registration attempt counter and store the PLMN identity in the "forbidden PLMN list)).

Regarding claim 7, Nokia teaches A method for managing a closed access group (CAG) feature (Nokia title 5GMM cause value for CAG) by an access and mobility management function (AMF), the method comprising: 
receiving, from a user equipment (UE), a registration request message (Nokia 5.3.1.3 2)	the UE has set the Follow-on request indicator to 0 in the REGISTRATION REQUEST message) including information indicating whether the UE supports the CAG feature (obvious from Nokia Summary of change the UE's subscription contains an indication that the UE is only allowed to access CAG cells); and
the AMF shall send REGISTRARTION REJECT message to the UE including an appropriate 5GMM cause value), in case that the UE is allowed to access a 5G system (5GS) via a CAG cell only (Nokia 5.1.3.2.1.3.3 that the UE is only allowed to access 5GS via CAG cells"), wherein the registration reject message includes a Fifth Generation Mobility Management (5GMM) cause value (Nokia 5.5.1.2.5 The UE shall take the following actions depending on the 5GMM cause value received in the REGISTRATION REJECT message) other than 5GMM cause #76 (Nokia 5.5.1.2.5 #7	(5GS services not allowed).Note : it is obvious that cause #7 is not cause #76).
Nokia does not teach
Transmitting the registration reject in case that the UE does not support the CAG feature, and  
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only.
In a similar endeavor, Buchmayer et al. teach
The registration request message including information indicating whether the UE supports the CAG feature (Buchmayer [0015] receiving a registration or connection message at the HNB GW for a mobile terminal attempting to attach to the CN through the HNB, and determining explicitly or implicitly from the message whether the mobile  and 
Transmitting the registration reject in case that the UE does not support the CAG feature (Buchmayer [0015] if the message does not indicate that the mobile terminal is CSG-capable, the HNB GW performs access control and relays the connection request on to the CN if the terminal is authorized, and otherwise rejects the terminal's connection attempt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nokia capability indication by incorporating Buchmayer et al. registration reject when the capability is not indicated to arrive at the invention. 
The motivation of doing so would have restricted accessing the service to authorized UE’s only. 
The combination of Nokia and Buchmayer et al. does not teach
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only.
In a similar endeavor, Huang-Fu et al. teach
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only (Huang-Fu [0033] a value cause #76 (Not authorized for this CAG or authorized for CAG cells only)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Nokia 
The motivation of doing so would have shown another different cause for the rejection.

Regarding claim 8, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the method of claim 7, wherein the registration request message is for one of an initial registration initiation procedure (5.5.1.2.5 Initial registration not accepted by the network) and a mobility registration update initiation procedure.  

Regarding claim 10, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the method of claim 7, wherein the registration reject message includes a Fifth Generation Mobility Management (5GMM) cause value (Nokia 5.5.1.2.5 The UE shall take the following actions depending on the 5GMM cause value received in the REGISTRATION REJECT message) other than 5GMM cause #76 (Nokia 5.5.1.2.5 #7	(5GS services not allowed).).  

Regarding claim 11, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the method of claim 7, wherein the 5GMM cause value is one of 5GMM cause #7 (Nokia 5.5.1.2.5 #7	(5GS services not allowed).), 5GMM cause #11 (Nokia 5.5.1.2.5 #11 and 5GMM cause #27 (Nokia 5.5.1.2.5 #27	(N1 mode not allowed).), 
wherein the 5GMM cause #7 indicates that 5GS services not allowed (Nokia 5.5.1.2.5 #7	(5GS services not allowed),), 
wherein the 5GMM cause #11 indicates that a Public Land Mobile Network (PLMN) not allowed (Nokia 5.5.1.2.5 #11	(PLMN not allowed)), and 
wherein the 5GMM cause #27 indicates that an N1 mode is not allowed (Nokia 5.5.1.2.5 #27	(N1 mode not allowed)).  

Regarding claim 12, Nokia teaches a user equipment (UE) for managing a closed access group (CAG) feature (Nokia title 5GMM cause value for CAG), the UE comprising: 
a transceiver (Note:  inherent in a UE); and 
a controller coupled with the transceiver (Note:  inherent in a UE) and configured to control to: 
transmit, to an access and mobility management function (AMF), a registration request message (Nokia 5.3.1.3  2)	the UE has set the Follow-on request indicator to 0 in the REGISTRATION REQUEST message) including information indicating whether the UE supports the CAG feature (obvious from Nokia Summary of change the UE's subscription contains an indication that the UE is only allowed to access CAG cells); and 
receiving, from the AMF, a registration reject message corresponding to the registration request message (Nokia 5.5.1.2.5 the AMF shall send ) in case the UE is allowed to access a 5G system (5GS) via a CAG cell only (Nokia 5.1.3.2.1.3.3 that the UE is only allowed to access 5GS via CAG cells"), wherein the registration reject message includes a Fifth Generation Mobility Management (5GMM) cause value (Nokia 5.5.1.2.5 The UE shall take the following actions depending on the 5GMM cause value received in the REGISTRATION REJECT message) other than 5GMM cause #76 (Nokia 5.5.1.2.5 #7	(5GS services not allowed).Note : it is obvious that cause #7 is not cause #76).
Nokia does not teach
receiving the registration reject in case that the UE does not support the CAG feature, and  
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only.
In a similar endeavor, Buchmayer et al. teach
The registration request message including information indicating whether the UE supports the CAG feature (Buchmayer [0015] receiving a registration or connection message at the HNB GW for a mobile terminal attempting to attach to the CN through the HNB, and determining explicitly or implicitly from the message whether the mobile terminal is CSG-capable. If the message indicates that the mobile terminal is CSG-capable); and 
 the registration reject in case that the UE does not support the CAG feature (Buchmayer [0015] if the message does not indicate that the mobile terminal is CSG-capable, the HNB GW performs access control and relays the connection request on to the CN if the terminal is authorized, and otherwise rejects the terminal's connection attempt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nokia capability indication by incorporating Buchmayer et al. registration reject when the capability is not indicated to arrive at the invention. 
The motivation of doing so would have restricted accessing the service to authorized UE’s only. 
The combination of Nokia and Buchmayer et al. does not teach
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only.
In a similar endeavor, Huang-Fu et al. teach
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only (Huang-Fu [0033] a value cause #76 (Not authorized for this CAG or authorized for CAG cells only)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Nokia and Buchmayer et al. by incorporating Huang-Fu et al. definition of cause #76 to arrive at the invention.


Regarding claim 14, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the UE of claim 12, wherein the 5GMM cause value is one of 5GMM cause #7 (Nokia 5.5.1.2.5  #7	(5GS services not allowed).), 5GMM cause #11 (Nokia 5.5.1.2.5  #11	(PLMN not allowed).), and 5GMM cause #27 (Nokia 5.5.1.2.5  #27	(N1 mode not allowed).), 
wherein the 5GMM cause #7 indicates that 5GS services not allowed (Nokia 5.5.1.2.5 #7	(5GS services not allowed),), 
wherein the 5GMM cause #11 indicates that a Public Land Mobile Network (PLMN) not allowed (Nokia 5.5.1.2.5 #11	(PLMN not allowed)), and 
wherein the 5GMM cause #27 indicates that N1 mode not allowed (Nokia 5.5.1.2.5 #27	(N1 mode not allowed)).  

Regarding claim 15, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the UE of claim 12, wherein the registration request message is for one of an initial registration initiation procedure (5.5.1.2.5 Initial registration not accepted by the network) and a mobility registration update initiation procedure.  

Regarding claim 17, Nokia teaches an access and mobility management function (AMF) for managing a closed access group (CAG) feature (Nokia title 5GMM cause value for CAG), the AMF comprising: 
a transceiver (Nokia 5.5.1.2.5 the AMF shall send REGISTRARTION REJECT message); 
a controller coupled with the transceiver (Nokia 5.5.1.2.5 mobility management congestion control) and configured to control to: 
receive, from a user equipment (UE), a registration request message (Nokia 5.3.1.3  2)	the UE has set the Follow-on request indicator to 0 in the REGISTRATION REQUEST message) including information indicating whether the UE supports the CAG feature (obvious from Nokia Summary of change the UE's subscription contains an indication that the UE is only allowed to access CAG cells); and
transmit, to the UE, a registration reject message corresponding to the registration request message (Nokia 5.5.1.2.5 the AMF shall send REGISTRARTION REJECT message to the UE including an appropriate 5GMM cause value), in case that the UE is allowed to access a 5G system (5GS) via a CAG cell only (Nokia 5.1.3.2.1.3.3 that the UE is only allowed to access 5GS via CAG cells"), wherein the registration reject message includes a Fifth Generation Mobility Management (5GMM) cause value (Nokia 5.5.1.2.5 The UE shall take the following actions depending on the 5GMM cause value received in the REGISTRATION REJECT message) other than 5GMM #7	(5GS services not allowed).Note : it is obvious that cause #7 is not cause #76).
Nokia does not teach
Transmitting the registration reject in case that the UE does not support the CAG feature, and  
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only.
In a similar endeavor, Buchmayer et al. teach
The registration request message including information indicating whether the UE supports the CAG feature (Buchmayer [0015] receiving a registration or connection message at the HNB GW for a mobile terminal attempting to attach to the CN through the HNB, and determining explicitly or implicitly from the message whether the mobile terminal is CSG-capable. If the message indicates that the mobile terminal is CSG-capable); and 
Transmitting the registration reject in case that the UE does not support the CAG feature (Buchmayer [0015] if the message does not indicate that the mobile terminal is CSG-capable, the HNB GW performs access control and relays the connection request on to the CN if the terminal is authorized, and otherwise rejects the terminal's connection attempt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nokia capability 
The motivation of doing so would have restricted accessing the service to authorized UE’s only. 
The combination of Nokia and Buchmayer et al. does not teach
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only.
In a similar endeavor, Huang-Fu et al. teach
wherein the 5GMM cause #76 indicates that the UE is not authorized for a CAG cell or authorized for CAG cells only (Huang-Fu [0033] a value cause #76 (Not authorized for this CAG or authorized for CAG cells only)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Nokia and Buchmayer et al. by incorporating Huang-Fu et al. definition of cause #76 to arrive at the invention.
The motivation of doing so would have shown another different cause for the rejection.

Regarding claim 18, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the AMF of claim 17, 
wherein the 5GMM cause value is one of 5GMM cause #7 (Nokia 5.5.1.2.5 #7	(5GS services not allowed).), 5GMM cause #11 (Nokia 5.5.1.2.5 #11 and 5GMM cause #27 (Nokia 5.5.1.2.5 #27	(N1 mode not allowed).), 
wherein the 5GMM cause #7 indicates that 5GS services not allowed (Nokia 5.5.1.2.5 #7	(5GS services not allowed),), 
wherein the 5GMM cause #11 indicates that a Public Land Mobile Network (PLMN) not allowed (Nokia 5.5.1.2.5 #11	(PLMN not allowed)), and 
wherein the 5GMM cause #27 indicates that an N1 mode is  not allowed (Nokia 5.5.1.2.5 #27	(N1 mode not allowed)).  

Regarding claim 19, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the AMF of claim 17, wherein the registration request message is for one of an initial registration initiation procedure (5.5.1.2.5 Initial registration not accepted by the network) and a mobility registration update initiation procedure.  


Claims 3, 9, 16, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Nokia (5GMM cause value for CAG, 3GPP TSG-CT WG1 Meeting #117, C1-193510, Reno (NV), USA, 13-17 May 2019), in view of Buchmayer et al. (US 20110177814 A1), in further view of Huang-Fu et al. (US 20200351755 A1), and in further view of  Shih et al. (US 20190110244 A1).


Regarding claim 3, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the method of claim 1, wherein the information indicating whether the UE supports the CAG feature is provided in a Fifth Generation Mobility Management (5GMM) capability information element of the registration request message (Buchmayer [0015] receiving a registration or connection message ... If the message indicates that the mobile terminal is CSG-capable).
The combination of Nokia, Buchmayer et al., and  Huang-Fu et al. does not teach  
the information indicating whether the CAG feature is supported can be provided by one-bit information.
However, since this information is either support or not support, it is obvious to one of ordinary skill in the art to use one bit to indicate this information (for example 1 for support and 0 for not support)
In a similar endeavor, Shih et al. teach
the information indicating whether the CAG feature is supported can be provided by one-bit information (Shih [0083] In one implementation, csg-indication is one bit to indicated whether the cell supports CSG capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. by incorporating Shih et al. one bit indicating whether a capability is supported or not to arrive at the invention. 
The motivation of doing so would have provide an efficient method of indicating this information.

Regarding claim 9, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the method of claim 7, wherein the information indicating whether the UE supports the CAG feature is provided in a Fifth Generation Mobility Management (5GMM) capability information element of the registration request message ([0015] receiving a registration or connection message ... If the message indicates that the mobile terminal is CSG-capable).
the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. does not teach  
the information indicating whether the CAG feature is supported can be provided by one-bit information.
However, since this information is either support or not support, it is obvious to one of ordinary skill in the art to use one bit to indicate this information (for example 1 for support and 0 for not support)
In a similar endeavor, Shih et al. teach
the information indicating whether the CAG feature is supported can be provided by one-bit information (Shih [0083] In one implementation, csg-indication is one bit to indicated whether the cell supports CSG capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. by incorporating Shih et al. one bit indicating whether a capability is supported or not to arrive at the invention. 
The motivation of doing so would have provide an efficient method of indicating this information.


Regarding claim 16, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the UE of claim 12, wherein the information indicating whether the UE supports the CAG feature is provided in a Fifth Generation Mobility Management (5GMM) capability information element of the registration request message ([0015] receiving a registration or connection message ... If the message indicates that the mobile terminal is CSG-capable).
the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. does not teach  
the information indicating whether the CAG feature is supported can be provided by one-bit information.
However, since this information is either support or not support, it is obvious to one of ordinary skill in the art to use one bit to indicate this information (for example 1 for support and 0 for not support)
In a similar endeavor, Shih et al. teach
the information indicating whether the CAG feature is supported can be provided by one-bit information (Shih [0083] In one implementation, csg-indication is one bit to indicated whether the cell supports CSG capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. by incorporating Shih et al. one bit indicating whether a capability is supported or not to arrive at the invention. 


Regarding claim 20, the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. teaches the AMF of claim 17, wherein the information indicating whether the UE supports the CAG feature is provided in a Fifth Generation Mobility Management (5GMM) capability information element of the registration request message ([0015] receiving a registration or connection message ... If the message indicates that the mobile terminal is CSG-capable).
the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. does not teach  
the information indicating whether the CAG feature is supported can be provided by one-bit information.
However, since this information is either support or not support, it is obvious to one of ordinary skill in the art to use one bit to indicate this information (for example 1 for support and 0 for not support)
In a similar endeavor, Shih et al. teach
the information indicating whether the CAG feature is supported can be provided by one-bit information (Shih [0083] In one implementation, csg-indication is one bit to indicated whether the cell supports CSG capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nokia, Buchmayer et al., and  Huang-Fu et al. by incorporating Shih et al. one bit indicating whether a capability is supported or not to arrive at the invention. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644